Citation Nr: 1538176	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-11 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial increased (compensable) rating for degenerative arthritis of the right shoulder joint.

2.  Entitlement to an initial increased (compensable) rating for degenerative joint disease of the lumbar spine with grade I spondylolisthesis.

3.  Entitlement to service connection for status post right ankle fusion with scars.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1984 to August 1984, September 1990 to May 1991, February 2003 to August 2004 and from May 2006 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.


Right Shoulder Degenerative Arthritis & Degenerative Joint Disease of the Lumbar Spine with Grade I Spondylolisthesis

The most recent VA examination in connection with the Veteran's service-connected right shoulder degenerative arthritis was conducted over six years ago, in February 2009.  Likewise, the most recent VA examination in connection with the Veteran's service-connected lumbar spine disability was conducted over six years ago, in June 2009.  Given the amount of time that has passed since the last VA examinations, and the Veteran's assertion that his conditions have made performing certain tasks "increasingly difficult."  the Board finds that a remand is warranted to obtain contemporaneous VA right shoulder and lumbar spine examinations.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Board also notes that the Veteran was granted service connection for his right shoulder disability based on the RO's finding that a pre-existing shoulder disability was aggravated during his active military service.  As such, the RO noted that the difference between disability evaluations before and after military service determines the degree of disability subject to service connection.  Prior to service,
the disability was considered 10 percent disabling based on evidence that showed that the Veteran had limited range of motion due to pain.  Following military discharge the disability was found to be 10 percent disabling based on findings of limited range of motion due to pain.  As noted by the RO, the pre-service percentage is always deducted before assigning any service-connected evaluation less than 100 percent.  Therefore, a noncompensable evaluation was assigned from November 12 2008, the date of the Veteran's claim.  See July 2009 rating decision.

The Veteran argues that he did not have a pre-existing right shoulder disability prior to his active military service, and therefore, his initial evaluation assigned when he was granted service connection should not have been reduced by any pre-service percentage of disability.  The Board finds that there is competent evidence of a pre-existing right shoulder disability.  In this regard, treatment records from Hampton Roads Orthopaedics & Sports Medicine show treatment for right shoulder problems since March 2000.  Therefore, the presumption of soundness does not apply in this case, and the RO was correct to reduce the Veteran's service-connected evaluation for the right shoulder by his pre-service percentage of disability.

Right Ankle Disability

Service treatment records from the Veteran's active military service are negative for
treatment of a right ankle condition.  However, a statement was received from R. A., supporting the Veteran's claim that he suffered pain in the right ankle during his active military service.

Service treatment records from the Veteran's inactive military service show that he was treated in November 2000 for degenerative joint disease of the right ankle.  In December 2000 it was noted that he sustained a right ankle injury during a motorcycle accident in 1977, prior to his first period of active military service.  He was subsequently treated on several other occasions during his inactive military service for the right ankle, and in October 2001 he had a right ankle fusion surgery.

Treatment records from Hampton Roads Orthopaedics & Sports Medicine show that in August 2000 the Veteran was treated for severe traumatic osteoarthritis of the right ankle with severely limited range of motion.  In September 2002 it was reported that he had no motion of the right ankle joint.  In July 2005 he was treated again for right ankle pain.

The Veteran was afforded a VA examination in June 2009.  He reported being diagnosed with severe arthritis of the right ankle requiring fusion, since April 1991, which developed as a result of a motorcycle accident in 1977, prior to his first period of active military service.  He reported further that he had no problems with his right ankle until after Desert Storm, when he had a noticeable increase in inflammation and swelling, and that by the year 2000, he required a partial ankle fusion.  He complained of swelling, redness, lack of endurance, and pain in the subtalar joint, and indicated that pain could be elicited by physical activity and occurred spontaneously.  He stated that the pain was relieved by rest, spontaneously, Lorcet, and Ibuprofen.  He also stated that his treatment included Cortizone injections every 4 6 months.

Upon examination there was a linear and superficial scar precisely located on the right ankle lateral side measuring 15 cm by 0 1 cm.  There was also a linear and superficial scar precisely located on the right ankle medial side measuring 12 cm by 0.1 cm.  The scars were not painful on examination and there was no evidence of skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, disfigurement, limitation of motion, or limitation of function.  His posture and gait were within normal limits.  Examination of the feet did not reveal any signs of abnormal weight bearing and he did not require any assistive device for ambulation.  
Examination of the right ankle showed guarding of movement, but there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or deformity.  Ankylosis of the ankle joint was present in right ankle dorsiflexion at 0 degrees and right ankle plantar flexion at 0 degrees.  The right ankle x-rays showed an old surgical fusion.  There was no indication of a malunion to the os calm or malunion of the astralgus on the right.  A diagnosis of status post right ankle fusion with scars was given.  The examiner did not give an opinion as to the etiology of the Veteran's diagnosed right ankle disability, including whether any pre-existing right ankle disability was aggravated during the Veteran's active military service.  There is no other medical opinion of record addressing the etiology of the Veteran's right ankle disability.  

Accordingly, the Board finds that an examination and opinion is needed to determine whether the Veteran has a current right ankle disability was incurred or aggravated during his active military duty.  38 U.S.C.A. § 5103A(d) (West 2014).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24)
(West 2014); 38 C.F.R. § 3.6(a), (d) (2014); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 
To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that she was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., his prior period of active duty) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The record shows that the Veteran served in the Army and the U.S. Army Reserves.  See DD-214's showing service from September 1990 to May 1991, February 2003 to August 2004, and May 2006 to September 2006.  His periods of INACDUTRA or additional ACDUTRA have not been verified (although some service treatment records are in the claims file).  Such verification would be relevant in light of the fact that the Veteran was treated for his right ankle during periods of inactive military service.  

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158  and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent VCAA notice which sets forth the pertinent law and regulations regarding ACDUTRA and INACDUTRA.

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected degenerative arthritis of the right shoulder joint and degenerative joint disease of the lumbar spine with grade I spondylolisthesis that are not already of record.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

The RO should also obtain any outstanding VA medical records dated since February 2009.  If there are no VA medical records dated after February 2009, this finding should be documented in the claims folder.

3.  Verify all periods of the appellant's INACDUTRA and ACDUTRA.

4.  Following completion of the above, afford the Veteran a VA examination to determine the current severity of his service-connected degenerative arthritis of the right shoulder joint.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies, including X-ray studies should be performed.
In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the right shoulder disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should also note any deformity, nonunion, malunion or history of dislocation of the shoulder.

5.  Then, afford the Veteran a VA examination to determine the current severity of his service-connected degenerative joint disease of the lumbar spine with grade I spondylolisthesis.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies, including X-ray studies should be performed.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

Tests of joint movement against varying resistance should be performed.  The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  The examiner should also indicate whether there is any form of ankylosis. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should identify any nerves affected by the lumbar spine disability and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis. 

The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.

6.  Then, afford the Veteran an examination to determine the etiology of any currently present right ankle disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies, including X-ray studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current right ankle disability, in whole or in part, is etiologically related, either by incurrence or aggravation, to any of the Veteran's periods of active military duty, including from March 1984 to August 1984, September 1990 to May 1991, February 2003 to August 2004, or May 2006 to September 2006, or any verified periods of ACDUTRA or INACDUTRA.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 

The examiner is also advised that the absence of evidence in the service treatment records pertaining to any period of service is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.
8.  Readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

